Citation Nr: 1109404	
Decision Date: 03/10/11    Archive Date: 03/24/11

DOCKET NO.  08-36 563	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder.

2.  Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

A. Jaeger, Counsel


INTRODUCTION

The Veteran served on active duty from April 1981 to March 1985.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a decision issued in September 2006 by the Department of Veterans Affairs (VA), Regional Office (RO), in Atlanta, Georgia.

In connection with this appeal, the Veteran testified at a personal hearing before a Decision Review Officer sitting at the RO in June 2008; a transcript of the hearing is associated with the claims file.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, D.C.  VA will notify the Veteran if further action is required.


REMAND

In his November 2008 substantive appeal (VA Form 9), the Veteran indicated that he wished to be scheduled for a Board hearing before a Veterans Law Judge sitting in Washington, D.C.  As such, he was scheduled for his requested hearing in February 2010; which was subsequently rescheduled for May 2010.  However, notification of the May 2010 Board hearing was returned as undeliverable.  Therefore, the Veteran was scheduled for his Board hearing in Washington, D.C., in March 2010.  Prior to such hearing, the Veteran indicated that he was unable to travel to Washington, D.C., due to health and financial reasons, and indicated that he desired a hearing before a Veterans Law Judge at the New York, New York, RO.  Therefore, a remand is necessary in order to afford the Veteran his requested hearing.  38 C.F.R. §§ 20.703, 20.704 (2010).   

Accordingly, the case is REMANDED for the following action:

 Clarify whether the Veteran would like to appear via video-conference or in person before a Veterans Law Judge sitting at the New York, New York, RO and, thereafter, schedule him for his requested hearing.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


